                                                                                                           .M.U0.M.:'.   Ui:1V 1111
                                                                                                                                  vUl11HlI~lli:111l.'<:'V'<:'V!'..VVJ.JU




AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means
                                                                                         o   Original                    o Duplicate           Original
                                                                                                                                   ____ FILED ___ ENTERED
                                                                                                                                   ____ LOGGED _____ RECEIVED
                                           UNITED STATES DISTRICT COURT                                                            12:20 pm, Oct 14 2020
                                                                             for the                                               AT BALTIMORE
                                                                     District of Maryland                                          CLERK, U.S. DISTRICRT COURT
                                                                                                                                   DISTRICT OF MARYLAND
                                                                                                                                   BY ______________Deputy
                  In the Matter of the Search of                                 )
              (Briefly describe the property to be searched                      )
               or identify the person by name and address)                       )     Case No.     1:20-mj-2545 TMD
                       1922 QUENTIN ROAD,                                        )
                       DUNDALK, MD 21222                                         )
                                                                                 )

                 W ARRANT BY TELEPHONE                              OR OTHER RELIABLE                   ELECTRONIC                       MEANS
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the                              District of               Maryland
(identify the person or describe the property to be searched and give its location):
  See Attachment A.




         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B.




      o
          YOU ARE COMMANDED to execute this warrant on or before
          in the daytime 6:00 a.m. to 10:00 p.m.
                                                                                               oJ-k.r 2fJ/2/}2fJ
                                                                                                         (not to exceed 14 days)
                                                 ~ at any time in the day or night because goo~ cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                       Duty Magistrate Judge
                                                                                                        (United States Magistrate Judge)

     o Pursuant to 18 U.S.C. § 31 03a(b), I find that immediate notification may have an adverse result listed in 18 U .S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     o for         days (not to exceed 30) 0 until, the facts justifYing, the later s


Dateandt;me;ssued:                b~k7                         !:;lriJm
City and state:               Baltimore, Maryland                                            Thomas M. DiGirolamo, U.S. Magistrate Judge
                                                                                                               Printed name and title
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)


                                                                                 Return

Case No.:                                 Date and time warrant executed:                    Copy of warrant and inventory left with:
   1:20-mj-2545 TMD                         10/7/2-020           @   [~o'?PVVI                 \<"   NJ]J(~(\.l       £1 (,6f·f-

Inventory of the property taken and name(s) of any person(s) seized:

                                5 e e Ct++(.1c..J."d 't~v' J e./\c€ Co i l~c-+-eJ j_.f.0Wl LCJj)
                                                                             i



                                      C6vtsIS·+,Ytj of {ow r{~Je~, (i··.IIdu(h~           fA 0Vl€..-


                                             pc<J e-       5 u?f leMA             "",,-0 .




                                                                          Certification


         I declare under penalty of perjury that this inventory is correct and was returned electronically along with the warrant
to the designated judge pursuant to Fed. R. Crim. P. 4.1 and 41(f)(1 )(D).




Date:        /0   !t~/2-02-0                                                                          Executing officer's signature
                                                                       III~

~   .•...
     0
                                                                       =E ~
                                                                       G.I       Qj
                                                                                 Qj
                                                                       E  c:

--i     Q)
                                                                       o~
                                                                       u--


        tl.O
        to
        ~
                                                                           ~"D
                                                                       ._        0
                                                                       1IO..c
                                                                       III ••
                                                                       ..:.:: G.I
                                                                           ~     :!:
                                                                       I:L.


                                                                                            ~
                                                                                            E
                                                                                            I:J
                                                                                            c:
                                                                                            .•..
                                                                       ..•.>                 ~        •..
                                                                                  >,g
                                                                       .l:2      .l:2       "t:I1
                                                                       "D        "D         s::
                                                                           G.I    G.I       I:J
                                                                       t: ~                 Qj
                                                                                            E
               ~
               ~
               0
                       -
                       ..!!!
                            to
                                                                       .!!
                                                                       -

                                                                       U
                                                                           o
                                                                                  G.I
                                                                                  III
                                                                                 .l:2
                                                                                 0
                                                                                            I:J
                                                                                            c::
                                                                                            .•..
                                                                                             ~
                                                                                            -
               ~       :0::
    l!)~               :S
                       "0
                                                                                            ii:

    O~                      r::
                            to
    -I~
               E'           Vl
                                                                                            E
                            Q)
                                                                                                                                                                                                        L.i-
    ::?i~                   E                                                                ()

                                                                                             e                                                                        M                                 .:1
                                                                                                      1~1 j
                            to                                                                                                                                                            ~
    w...c::
    I- ~
    _          III
                            r::
                            :J
                                                                                            .E                              '"
                                                                                                                             ~~       M       n        M                                                  C'l
               ~                                                                            ~
    c.E..              ~
                       Qj
                                                                           u      C          0
                                                                                                                      CJ\                                  ~
                                                                                                                                                                      &                   ~                <.
                                                                                                                                                                                                           Q

                                                                                                      j~
                                                                                                                                                       A                                  j
    w]                      r::                                        !E ~                  ~
                            r::                                            U      III        a
    t~                      0
                            •..."
                                                                           III
                                                                       ~.9s ..•
                                                                                  U          •••


                                                                                                                                      ~       ~                                                           ~
    w~
                                                                                                        ~? c<                ~?                                                                           tS
                       QI                                                                    Qj

    -10
                       Q.
                                                                                            ~                     ~                                                   ~
    -IE                                                                                         ::-                                       ~                                                ~              l
    o .~
    u-;;                                                                                    ~
                                                                                             QI

                                                                                                       ~~                    S 0              ~        ~              ~                   ~              ~
                                                                                                                                                                                                          <S

    W
    U§
               s:::
               0
                                                                           c
                                                                             E
                                                                             ()
                                                                           o ()
                                                                                 -
    Z"5                                                                ••
                                                                           III
                                                                                 It:
                                                                                                       W liJ                 W        W lD             \J.)           \D \U                             \J..)
    -~
    W~                                                                     U       ::-
                                                                           o
    C 0                                                                ...I~      QI



    >~
    W~
                             ~
                             0                N                                                                                                                                               .~
                                              .-
                                              N
                                                                                                                                                                                              <:

                       ;1
               ....•
                III
                             ~
                                              N
               .•..                           N                                  it'
                                              '"0
                                                                                                                                                                                          ~                 ~
               ~                               c::                                                                                                                                                          0
                                               r..s                              ~                                                                                                            <         .....c)
                                              "E-
                                                                                                                                                                      :i ,
                                                                                  Qj
                                                                                 ~                                                                                                            ~
                                               r..s                               Qi'                                                                                                                    J<._
                              <
                                              ~
                                               ff0
                                                                                  c:
                                                                                  ()
                                                                                 ...c::
                                                                                                                                      .~      I~       ~i                                          ~

                                                                                                                                                                                                         t
                              Itl




                                                                                                                                          r rt
                                                                                   Q.
                                    I
                                                                                                                                                  ~        ~
                              E-<
                              \0              .5
                                              •..                          g~                                                ~
                              \0
                              N               "iii                                                                                                                    ~
                                              Itl                      ~~
                                                                       ._          :::!                                                                               ~
                                    c                                                                                            ~



                                                                                                                                                                                                        Jl
                                              -d'                          •••• III

        Ln                              G.I
                                               <U
                                               0
                                                                           ~ E
        .-I                             ."
                                        lIS   ~
                                                                           G.I
                                                                           C
                                                                                 1::1
                                                                                 ~                                           ~
                                                                                                                                                                      ~                   ~        "-
        M                           u
                                              •..
                                              .5                                   ...
                                                                                 .:Ie
                                                                                                                                                                          .........-...            >-
                                                            •..inr::                                                             ,5
                                                                                                                                      1j j
        .-I
          I
        '<:t
         :>
         QI
                                 0
                                 N
                                 0
                                 ~
                                               C
                                               III
                                               :::I
                                              C1
                                              N
                                                            •..."
                                                             lIS

                                                            .~
                                                                                 oS
                                                                                 ..Q


                                                                                 c5
                                                                                   Qj
                                                                                                                                                                      ~
                                                                                                                                                                               ~
                                                                                                                                                                                          -i~
                                                                                                                                                                          t-l t;!5
        !:S                      t-
                                              N
                                              o--                                     ::-
        1.0                      0
                                 -...         .....                                QI
                                                                                                                                          ~
        00
        00
        0
          I


        u...
                                 -•..
                                 0


                                        G.I
                                                 :;:;
                                                      C
                                                      0
                                                      III
                                                            ~
                                                             •..
                                                             QI
                                                             III
                                                             c..           #
                                                                                 ~                                           ~
                                                                                                                                                  _o           (;.j       ~
                                                             •..                                            r-I                                                                           '::J \n
                                                      u      QI
                                        III
                                                      0                    E                                                 \'f)
                                    c            ....•      Q.             G.I
                                                                           ~                                          ~                   ~   (Vl      M                  <V\
nl  ..•...
      o

~
      QJ
      tlO
      Rl
     0...




             -
             ..!!l

             ••:~
              Rl



             -0
              c:
              Rl
              ."
              QJ
              E
              Rl
              c:




    Ln
    .-i
        I
    ('(')
    .-i
       I
    <:t
     ;>QJ
    £!:.
    U)
    CO
    CO
       I

    o
    u..
                                                      DO-a
                                                     .5 0
                                                      DO.c
                                                                                      /7
                                                      III   •••
                                                     .¥     CII

                                                                                  J

                                                                  I
                                                                              /



          ~
          0
          II>
          II>

CJ        ~
          It!
          c::                                                                              I
0        ~
••••
          E
~
W
!::
          III
         .'!;
         ..c::
          I.J
          0
          III
          •....
                                                                          /
                                                                          ,
C        ~
         ""0
W         It!



t
          II>
          ;:,
          It!
         ..Q
W         ;:.,
          0
•••• E
••••      III
0        :§
U         It!
          c::
W         0
U §
Z-s
W~
C~
>~
                                                                      7
w        '0,
         ....•
          III

         .•..
          c::
         .;::
         CI..




                    c- -g-
 Lii"                 Q)     0
 .-I                  III
                            ~
 m                  u
                      III
                             =
 .-I
 «:t
    I
                     I
                            0"E
                             Q)
                                      •..r:iii
    >
    Q)
                  0
                  N
                  0
                            0
                            N
                             ::s
                                      •..
                                       III
                                       III
 ~                ~
                  I"-
                            N         -21
 \D
 CO
 CO
                  0
                  (3
                  •.••• 1
                            -:.1r:
                            0\

                                      •..
                                      ~
 0
    I
                               0
                              +iIII
                                       •..
                                       Q)

 LL.
                    •..
                      Qj
                      III
                               U
                              _,0
                                       III
                                       a.
                                       l!!
                                                     :II:

                                                      E
                    0
                                                 I
                                                     !
              ",:0-
              c~
              GI     GI
              E ~
              E~
              0 ..••.
              u




                            EQ
                                    ~
                             ec::
               u     c::
                     Q
                            ~
                            ~
                             ts
                                    I~
              ;;::: -.:;    f!
              ·u     III     ts     4
              GI     u
              Do     Q      ,l:!
              I/)   ••••    !!:-
                            ~
                            ~
                            ~
                            .!L ~

              g g   -
              -.:; a:
                     E

                       •.
                                    lD
              III
              ~ ~
              ...• ..!!.




                    'it:"
                    ~
                    ~
                     Qj'
                     c::
                     Q
                    -a                  ~
                    .s.
               c:: I;::.
               0
                                        ~
               .. §'"
              :§.
               u
                     tsI
                                    V\
               '" E
               GI
              0     ~                   <
     .•..
      iii           t
                    ~                   .S
                                    i\~
      C             .Q
      III            GI
     1;;             c::
     ·iii           0
      '"             ~
     ~Qj            .!L
      •..co
      a.
o     •..
      Qj


-'   1:1..
